DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Official Action
The response filed on 6/17/2021 and an Office Action Appendix, attached to an interview summary mailed out on 9/1/2021, have been entered and made of record.
Acknowledgment 
Claims 1, 6, and 13, amended on 6/17/2021, and further amended on 9/1/2021, are acknowledged by the examiner.  
Response to Arguments
Applicant’s arguments with respect to claims 1 and its dependent claims have been considered but they are moot in view of the new grounds of rejection necessitated by amendments initiated by the applicant.  
Regarding the 35 U.S.C. 112(b) rejection for claims 6, 13, and their dependent claims, the amendment filed on 6/11/2021 addresses the issue.  As a result the 35 U.S.C. 112(b) rejection is withdrawn.

Allowable Subject Matter
Claims 6-7, 9, and 13 are allowed. Prior arts were applied for claims in the previous Office action. Please see the Office action mailed on 3/19/2021 for details. In addition to the amendment filed on 6/17/2021, during the interview conducted on 8/19/2021, the Examiner  allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

             This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US Patent 9,905,133 B1), (“Kumar”), in view of Hozuka et al. (US Patent 6,415,210 B2), (“Hozuka”).
Regarding claim 1, Kumar meets the claim limitations, as follows:
A controller for a vehicle ((i.e. a computing platform) [Kumar: col. 1, line 32-33]; (i.e. an autonomous vehicle) [Kumar: col. 4, line 51-52; Fig. 1B]) comprising: 
a processor is configured to (i.e. executed by processor) [Kumar: col. 9, line 15-16]:determine (i.e. an autonomous vehicle may detect and/or determine that an emergency has occurred) [Kumar: col. 6, line 10-11] a presence or an absence of damage (i.e. car has been damaged) [Kumar: col. 7, line 9] caused by a disaster ((i.e. the emergency detected by vehicle management computing platform 110 at the first location may be a natural disaster, such as a flood, hurricane, earthquake, wildfire, or another type of natural disaster) [Kumar: col. 18, line 2-5]; (i.e. an autonomous vehicle may detect and/or respond to a natural disaster) [Kumar: col. 6, line 62-63]; (i.e. car has been damaged) [Kumar: col. 7, line 9]) when the vehicle is in an ACC-off state and when the vehicle is an IG-off state, the ACC-off state being an accessory-off state and the IG-off state being an ignition-off state; and switch (i.e. the disclosure relate to controlling autonomous vehicles to provide automated emergency response functions) [Kumar: col. 4, line 47-49] a power state to a state that supplies power from a power supply section to a capturing section mounted on the vehicle ((i.e. Sensors 157 may sense conditions associated with a vehicle in which on-board vehicle monitoring system) [Kumar: col. 10, line 1-3]; (i.e. autonomous vehicle to respond to the emergency at the first location based on autonomous vehicle state information) [Kumar: col. 20, line 14-15] ; (i.e. sensor-captured data from each of the autonomous vehicles) [Kumar: col. 21, line 22-23];  (i.e. On-board vehicle monitoring system 150 may be configured to monitor and/or send vehicle data) [Kumar: col. 8, line 39-40, 45-47, 53-54, 65-66];  (i.e. execute the one or more emergency response functions may include generating at least one dispatch command directing the first autonomous vehicle to deliver emergency supplies to the first location, provide medical functions at the first location, capture one or more pictures at the first location) [Kumar: col. 2, line 18-23]; (i.e. Sensors 157 may sense conditions associated with a vehicle in which on-board vehicle monitoring system 150 may be installed and may output analog signal data and/or digital signal data to telematics device 156 and/or on-board vehicle monitoring system 150. Local device interface 158 may include one or more wired and/or wireless communication interfaces and may, for example, enable on-board vehicle monitoring system 150 to exchange information with and/or otherwise communicate with one or more devices that may be located inside of, close to, and/or within a predetermined distance of a vehicle in which on-board vehicle monitoring system 150 may be installed. For example, local device interface 158 may enable onboard vehicle monitoring system 150 to communicate with one or more smart phones, tablet computers, and/or other mobile computing devices that may be used by and/or otherwise associated with a driver of and/or one or more passengers of a vehicle in which on-board vehicle monitoring system 150 may be installed) [Kumar: col. 10, line 1-19]; (i.e. vehicle management computing platform 110 may generate one or more dispatch commands directing the first autonomous vehicle to move to the first location and execute one or more emergency response functions. By generating the one or more dispatch commands directing the first autonomous vehicle to move to the first location and execute one or more emergency response functions, vehicle management computing platform 110 may direct and/or otherwise cause the selected autonomous vehicle to respond to the emergency detected by vehicle management computing platform 110. The one or more dispatch commands generated by vehicle management computing platform 110 may include one or more commands directing the first autonomous vehicle to execute one or more emergency response functions, such as delivering supplies to the location where the emergency has been detected, providing medical functions at the location where the emergency has been detected, taking pictures at the location where the emergency has been detected) [Kumar: col. 20, line 52-col. 21, line 3]) in a case where it is determined that there is the presence of the damage caused by the disaster ((i.e. Emergency alert computer system 130 may be configured to generate and/or send emergency alerts (which may, 10 e.g., include alerts identifying the occurrence of a natural disaster in a specific location) and/or other information to vehicle management computing platform 110 and/or one or more other computing devices included in operating environment 100) [Kumar: col. 8, line 8-14]; (i.e. an autonomous vehicle may detect and/or respond to a natural disaster) [Kumar: col. 6, line 62-63]; (i.e. In some embodiments, detecting the occurrence of the emergency at the first location may include detecting the occurrence of the emergency at the first location based on a disaster alert received from an emergency alert computer system) [Kumar: col. 18, line 28-32]; (i.e. In some instances, after detecting a natural disaster, an autonomous vehicle may leave a catastrophe zone) [Kumar: col. 6, line 66 – col. 7, line 1]), wherein the presence or the absence of the damage (i.e. car has been damaged) [Kumar: col. 7, line 9] is determined using a sensor section ((i.e. detected via sensors in a user's vehicle) [Kumar: col. 5, line 55-56]; (i.e. an autonomous vehicle may detect and/or determine that an emergency has occurred) [Kumar: col. 6, line 10-11]) that is always connected to the power supply section or the presence or the absence of the damage is determined using a communicating section (i.e. Sensors 157 may sense conditions associated with a vehicle in which on-board vehicle monitoring system 150 may be installed and may output analog signal data and/or digital signal data to telematics device 156 and/or on-board vehicle monitoring system 150. Local device interface 158 may include one or more wired and/or wireless communication interfaces and may, for example, enable on-board vehicle monitoring system 150 to exchange information with and/or otherwise communicate with one or 10 more devices that may be located inside of, close to, and/or within a predetermined distance of a vehicle in which on-board vehicle monitoring system 150 may be installed. For example, local device interface 158 may enable onboard vehicle monitoring system 150 to communicate with one or more smart phones, tablet computers, and/or other mobile computing devices that may be used by and/or otherwise associated with a driver of and/or one or more passengers of a vehicle in which on-board vehicle monitoring system 150 may be installed) [Kumar: col. 10, line 1-19; Figs. 1C-1F] that is always connected to the power supply section such that the power is always supplied to the sensor section or the communication section when the vehicle is in the ACC-off state and when the vehicle is in the IG-off state.   
Kumar does not explicitly disclose the following claim limitations (Emphasis added).
 A controller for a vehicle comprising: a processor configured to: determine a presence or an absence of damage caused by a disaster when the vehicle is in an ACC-off state and when the vehicle is in an IG-off state, the ACC-off state being an accessory-off state and the IG-off state being an ignition-off state; and switch a power state to a state that supplies power from a power supply section to a capturing section mounted on the vehicle in a case where it is determined that there is the presence of the damage caused by the disaster,wherein the presence or the absence of the damage is determined using a sensor section that is always connected to the power supply section or the presence or the absence of the damage is determined using a communicating section that is always connected to the power supply section such that the power is always supplied to the sensor section or the communication section when the vehicle is in the ACC-off state and when the vehicle is in the IG-off state.
However, in the same field of endeavor Hozuka further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. wherein both of the ignition and accessory switches are OFF at the OFF position) [Hozuka: col. 38, line 63-64], the ACC-off state being an accessory-off state and the IG-off state being an ignition-off state (i.e. wherein both of the ignition and accessory switches are OFF at the OFF position) [Hozuka: col. 38, line 63-64]; and switch a power state to a state that supplies power from a power supply section to (i.e. wherein the supply state setting means sets the state where the electric power necessary for the ordinary operation is supplied to) [Hozuka: col. 39, line 25-26] a capturing section mounted on the vehicle ((i.e. 10. Sensors connected to the engine ECU) [Hozuka: col. 24, line 58-59]; (i.e. When the vehicle is not used, the vehicle-mounted engine is stopped, and the battery is not charged, the supply of the electric power to the control units is reduced (or stopped), so that the battery power is accordingly less consumed. According to the invention, electronic control units for controlling various devices mounted on the vehicle diagnose the conditions) [Hozuka: col. 39, line 25-26]) in a case where it is determined that there is the presence of the damage caused by the disaster (i.e. wherein the supply state setting means sets the state where the electric power necessary for the ordinary operation is supplied to the communication unit when the diagnosis result which shows an abnormality) [Hozuka: col. 39, line 25-28],wherein the presence or the absence of the damage is determined using a sensor section that is always connected to the power supply section or the presence or the absence of the damage is determined (i.e. wherein the supply state setting means sets the state where the electric power necessary for the ordinary operation is supplied to the communication unit when the diagnosis result which shows an abnormality) [Hozuka: col. 39, line 25-28] using a communicating section that is always connected to the power supply section ((i.e. Since the diagnosis system is constructed so that the electric power necessary for an ordinary operation is always supplied from the battery to the communication unit, the communication unit can always transmit a diagnosis result in response to a transmission request from the management station.) [Hozuka: col. 2, line 44-49]; (i.e. wherein the communication unit further includes a power circuit connected to the battery irrespective of whether the vehicle is in use or in non-use, and wherein the power circuit controls supply of the electric power to the another computer in correspondence with the states switched by the supply state setting means) [Hozuka: col. 39, line 36-42] ; (i.e. a radio communication unit including a second computer separate from the first computer and supplied with the electric power irrespective of whether the vehicle is in use or in non-use) [Hozuka: col. 40, line 39-42]) such that the power is always supplied to the sensor section or the communication section (i.e. Since the diagnosis system is constructed so that the electric power necessary for an ordinary operation is always supplied from the battery to the communication unit, the communication unit can always transmit a diagnosis result in response to a transmission request from the management station.) [Hozuka: col. 2, line 44-49] when the vehicle is in the ACC-off state and when the vehicle is in the IG-off state (i.e. wherein both of the ignition and accessory switches are OFF at the OFF position) [Hozuka: col. 38, line 63-64].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kumar with Hozuka to connect the capturing device with the backup battery.  
Therefore, the combination of Kumar with Hozuka will enable the system to continue to provide update information of the vehicle to an external site of communication in order to help personnel at the management station to make appropriate decisions based on sensor data [Hozuka: col. 40, line 35-63]. 

Regarding claim 3, Kumar meets the claim limitations as set forth in claim 2.Kumar further meets the claim limitations as follow.
The controller for the vehicle according to claim 1 ((i.e. a computing platform) [Kumar: col. 1, line 32-33]; (i.e. an autonomous vehicle) [Kumar: col. 4, line 51-52]), wherein the processor is configured to (i.e. executed by processor) [Kumar: col. 9, line 15-16]
make determination on a basis of a detection of the damage caused by the disaster ((i.e. Emergency alert computer system 130 may be configured to generate and/or send emergency alerts (which may, e.g., include alerts identifying the occurrence of a natural disaster in a specific location) and/or other information to vehicle management computing platform 110 and/or one or more other computing devices included in operating environment 100. Environmental data computer system 140 may be configured to collect and/or send environmental data (which may, e.g., include information identifying weather conditions at a specific location, traffic conditions at a specific location, road closures and/or construction conditions at a specific location, and/or the like) and/or other information to vehicle management computing platform 110 and/or one or more other computing devices included in operating environment 100) [Kumar: col. 8, line 8-22]; (i.e. In some instances, an autonomous vehicle may be deployed to a location where a person's insured or covered car has been damaged. In some instances, an autonomous vehicle may select and/or adjust a route based on information identifying details of the catastrophe) [Kumar: col. 7, line 7-11]) from the sensor section (i.e. Sensors 157 may sense conditions associated with a vehicle in which on-board vehicle monitoring system 150 may be installed and may output analog signal data and/or digital signal data to telematics device 156 and/or on-board vehicle monitoring system 150. Local device interface 158 may include one or more wired and/or wireless communication interfaces and may, for example, enable on-board vehicle monitoring system 150 to exchange information with and/or otherwise communicate with one or more devices that may be located inside of, close to, and/or within a predetermined distance of a vehicle in which on-board vehicle monitoring system 150 may be installed. For example, local device interface 158 may enable onboard vehicle monitoring system 150 to communicate with one or more smart phones, tablet computers, and/or other mobile computing devices that may be used by and/or otherwise associated with a driver of and/or one or more passengers of a vehicle in which on-board vehicle monitoring system 150 may be installed) [Kumar: col. 10, line 1-19] or a reception of emergency disaster information from the communicating section (i.e. In addition, on-board autonomous vehicle control system 170 may be configured to control the first autonomous vehicle based on commands and/or other information received from vehicle management computing platform 110 and/or one or more other computing devices included in operating environment 100. On-board autonomous vehicle control system 180 may be configured to monitor and/or send vehicle data (which may, e.g., include speed data, position data, vehicle information, passenger information, and/or the like) associated with a second autonomous vehicle to vehicle management computing platform 110 and/or one or more other computing devices included in operating environment 100) [Kumar: col. 8, line 59 – col. 9, line 4].

Regarding claim 8, Kumar meets the claim limitations as set forth in claim 1.Kumar further meets the claim limitations as follow.
The controller for the vehicle according to claim 1 ((i.e. a computing platform) [Kumar: col. 1, line 32-33]; (i.e. an autonomous vehicle) [Kumar: col. 4, line 51-52]), wherein the processor is configured to be (i.e. executed by processor) [Kumar: col. 9, line 15-16] always connected to the power supply.
Kumar does not explicitly disclose the following claim limitations (Emphasis added).
The controller for the vehicle according to claim 1, wherein the processor is configured to be always connected to the power supply.  
However, in the same field of endeavor Hozuka further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the processor is configured to be always connected to the power supply ((i.e. A power is also supplied from a sub power circuit 34 which is directly connected to the battery 3 not through the ignition switch 4, so that data in a RAM in a microcomputer 31 is held even after turn-off of the ignition switch 4.) [Hozuka: col. 6, line 32-37; Figs. 3-6]; (i.e. In the engine ECU 30 shown in FIG. 4, a main power 30 circuit 33 is connected to the battery 3) [Hozuka: col. 6, line 29-30; Figs. 3-6]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kumar with Hozuka to always connect the processor to a permanent power supply such as a battery.  
Therefore, the combination of Kumar with Hozuka will enable the system to continue to provide update information of the vehicle to an external site of communication in order to help personnel at the management station to make appropriate decisions based on sensor data [Hozuka: col. 40, line 35-63].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US Patent 9,905,133 B1), (“Kumar”), in view of Hozuka et al. (US Patent 6,415,210 B2), (“Hozuka”), in view of Ueoka et al. (US Patent 9,531,783 B2), (“Ueoka”).

Regarding claim 2, Kumar and Hozuka meet the claim limitations as set forth in claim 1.Kumar further meets the claim limitations as follow.
The controller for the vehicle according to claim 1 ((i.e. a computing platform) [Kumar: col. 1, line 32-33]; (i.e. an autonomous vehicle) [Kumar: col. 4, line 51-52]), wherein the processor is configured to (i.e. executed by processor) [Kumar: col. 9, line 15-16] 
send a video image ((i.e. On-board vehicle monitoring system 150 may be configured to monitor and/or send vehicle data) [Kumar: col. 8, line 39-40, 45-47, 53-54, 65-66]; (i.e. The one or more dispatch commands generated by vehicle management computing platform 110 may include one or more commands directing the first autonomous vehicle to execute one or more emergency response functions, such as delivering supplies to the location where the emergency has been detected, providing medical functions at the location where the emergency has been detected, taking pictures at the location where the emergency has been detected) [Kumar: col. 20, line 62-col. 21, line 3]; (i.e. In addition, sending the incident report generated based on the incident data received from the first on-board autonomous vehicle control system associated with the first autonomous vehicle to the emergency services computer system may cause the emergency services computer system to display the incident report generated based on the incident data received from the first on-board autonomous vehicle control system associated with the first autonomous vehicle) [Kumar: col. 25, line 24-32]), which is captured by the capturing section (i.e. Sensors 157 may sense conditions associated with a vehicle in which on-board vehicle monitoring system 150 may be installed and may output analog signal data and/or digital signal data to telematics device 156 and/or on-board vehicle monitoring system 150. Local device interface 158 may include one or more wired and/or wireless communication interfaces and may, for example, enable on-board vehicle monitoring system 150 to exchange information with and/or otherwise communicate with one or more devices that may be located inside of, close to, and/or within a predetermined distance of a vehicle in which on-board vehicle monitoring system 150 may be installed. For example, local device interface 158 may enable onboard vehicle monitoring system 150 to communicate with one or more smart phones, tablet computers, and/or other mobile computing devices that may be used by and/or otherwise associated with a driver of and/or one or more passengers of a vehicle in which on-board vehicle monitoring system 150 may be installed) [Kumar: col. 10, line 1-19], and location information to a server (i.e. On-board vehicle monitoring system 150 may be configured to monitor and/or send vehicle data (which may, e.g., include speed data, position data, vehicle information, passenger information, and/or the like)) [Kumar: col. 8, line 39-42, 45-49, 53-56, 65-67] ; (i.e. Environmental data computer system 140 may be configured to collect and/or send environmental data (which may, e.g., include information identifying weather conditions at a specific location, traffic conditions at a specific location, road closures and/or construction conditions at a specific location, and/or the like) and/or other information to vehicle management computing platform 110 and/or one or more other computing devices included in operating environment 100.) [Kumar: col. 8, line 14-22]).   
In the same field of endeavor Ueoka further discloses the claim limitations and the deficient claim limitations, as follows:
send a video image, which is captured by the capturing section (i.e. An image processing circuit 16 converts the selected video information 109, which is input from the first camera 1-1 and the second camera 1-2 via the video SW15, into a digital signal, creates image data 110, and outputs the image data 110. The image processing circuit 16 is configured by, for example, a JPEG-IC (Joint Photographic coding Experts Group-Integrated Circuit), and creates data in the JPEG format.) [Hozuka: col. 10, line 4-12; Figs. 9B, 12A-B, 13A-B], and location information to a server (i.e. The drive recorders 4-1, 4-2, ... , 4-n of the vehicles 100-1, 100-2, ... , 100-n respectively transmit current position information, which is acquired by the GPS receivers 3-1, 3-2, ... , 3-n, to the center 400) [Hozuka: col. 6, line 9-12; Figs. 14A-B, 15, 16A].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kumar and Hozuka with Ueoka to send video images data to the server.  
Therefore, the combination of Kumar and Hozuka with Ueoka will enable the system to continue to provide update information of the vehicle to the server [Ueoka: col. 11, line 25-33] in order to help operators to make appropriate decisions based on video image data [Ueoka: col. 2, line 26-36; col. 14, line 8-33]. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US Patent 9,905,133 B1), (“Kumar”), in view of Hozuka et al. (US Patent 6,415,210 B2), (“Hozuka”), in view of Longazel et al. (US Patent 5,458,690), (“Longazel”).
Regarding claim 4, Kumar meets the claim limitations as set forth in claim 1.Kumar further meets the claim limitations as follow.
The controller for the vehicle according to claim 1 (i.e. a computing platform) [Kumar: col. 1, line 32-33], wherein the processor is configured to (i.e. executed by processor) [Kumar: col. 9, line 15-16] activate a windshield wiper when the processor determines (i.e. executed by processor) [Kumar: col. 9, line 15-16] that it is difficult to see outside from inside of the vehicle (i.e. One or more aspects of the disclosure may be embodied in computer-usable data or computer-executable instructions, such as in one or more program modules, executed by one or more computers or other devices to perform the operations described herein. Generally, program modules include routines, programs, objects, components, data structures, and the like that perform particular tasks or implement particular abstract data types when executed by one or more processors in a computer or other data processing device) [Kumar: col. 26, line 35-43].
Kumar and Hozuka do not explicitly disclose the following claim limitations (Emphasis added).
The controller for the vehicle according to claim 1, wherein the processor is configured to activate a windshield wiper when the processor determines that it is difficult to see outside from inside of the vehicle.  
However, in the same field of endeavor Longazel further discloses the claim limitations and the deficient claim limitations, as follows:
to activate a windshield wiper ((i.e. windshield wiper blade is activated to wipe an outside surface of a windshield) [Longazel: col. 6, line 25-26] ; (i.e. the wiper switch is turned "on" or "off") [Longazel: col. 1, line 12-13]) when ((i.e. As a consequence, vision through the windshield becomes obstructed and hinders clear vision and safe driving) [Longazel: col. 1, line 30-32]; (i.e. drivers will most likely have similar obstructed vision and may not see) [Longazel: col. 1, line 45-46]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kumar and Hozuka with Longazel to determine when it is difficult to see outside from the inside of the vehicle.  
Therefore, the combination of Kumar and Hozuka with Longazel will help the driver to make a decision to turn on the windshield wiper to clear obstructions on the front glass such as water, snow, and ice for safety driving [Longazel: col. 2, line 1-3]. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US Patent 9,905,133 B1), (“Kumar”), in view of Hozuka et al. (US Patent 6,415,210 B2), (“Hozuka”), in view of Nishida (US Patent 9,531,783 B2), (“Nishida”).
Regarding claim 5, Kumar meets the claim limitations as set forth in claim 2.Kumar further meets the claim limitations as follow.
The information processing system according to claim 2 (i.e. a computing platform) [Kumar: col. 1, line 32-33], wherein the processor is configured to (i.e. executed by processor) [Kumar: col. 9, line 15-16] stop capturing and sending the video image and send a vehicle log package at a time point when a charged amount of the power supply section of the vehicle is reduced to a specified amount (i.e. One or more aspects of the disclosure may be embodied in computer-usable data or computer-executable instructions, such as in one or more program modules, executed by one or more computers or other devices to perform the operations described herein. Generally, program modules include routines, programs, objects, components, data structures, and the like that perform particular tasks or implement particular abstract data types when executed by one or more processors in a computer or other data processing device) [Kumar: col. 26, line 35-43].  
Kumar and Hozuka do not explicitly disclose the following claim limitations (Emphasis added).
The controller for the vehicle according to claim 2, wherein the processor is configured to stop capturing and sending the video image and send a vehicle log package at a time point when a charged amount of the power supply section of the vehicle is reduced to a specified amount.  
However, in the same field of endeavor Nishida further discloses the claim limitations and the deficient claim limitations, as follows:
to stop capturing and sending the video image and send a vehicle log package at a time point ((i.e. According to the aspect described above, if the battery power level of the battery becomes lower than the predetermined value after the occurrence of an emergency event of the vehicle, such as an accident or a collision, is detected based on the output result of the sensors, such as the acceleration sensor, mounted on the vehicle, the wireless sending of images to the notification center, which is performed by the image sensing unit, is inhibited. Therefore the inhibition of this wireless sending reserves the power supply (battery power level) necessary for voice communication with the notification center via a voice call that becomes more important when such an emergency event occurs, making it possible to report the occurrence state of the event and to exchange the necessary information) [Nishida: col. 1, line 60 – col. 2, line 6]; (i.e. when the power is not sufficient for converting data to the compressed form, this device records data, to which a high priority is given in advance, in the uncompressed, usual form. The on-vehicle emergency notification device described above sends data, recorded and held in this manner, to the notification center. In addition to the image data described above, there are several pieces of important information, such as a voice call, that the on-vehicle emergency notification device must notify at the time of an emergency event such as a vehicle accident or collision. Therefore, depending upon the state of the battery mounted on the vehicle, there is a possibility that neither the situation can be explained nor can the information be exchanged via a voice call) [Nishida: col. 1, line 23–36]) when a charged amount of the power supply section of the vehicle is reduced to a specified amount i.e. According to the aspect described above, if the battery power level of the battery becomes lower than the predetermined value after the occurrence of an emergency event of the vehicle) [Nishida: col. 1, line 60–63].   

Therefore, the combination of Kumar and Hozuka with Nishida will save the leftover power for critical operations of the vehicle [Nishida: col. 1, line 22-67]. 
                                                                                                                                                                                          
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US Patent 9,905,133 B1), (“Kumar”), in view of Hozuka et al. (US Patent 6,415,210 B2), (“Hozuka”), in view of Bechtel et al. (US Patent 8,120,652 B2), (“Bechtel”).
Regarding claim 10, Kumar and Hozuka meet the claim limitations as set forth in claim 1.Kumar and Hozuka further meet the claim limitations as follow.
The controller for the vehicle ((i.e. a computing platform) [Kumar: col. 1, line 32-33]; (i.e. an autonomous vehicle) [Kumar: col. 4, line 51-52]) according to claim 1, wherein the processor (i.e. processor) [Kumar: col. 9, line 16] is configured to activate a light when the processor determines that it is dark.  
Kumar and Hozuka do not explicitly disclose the following claim limitations (Emphasis added).
The controller for the vehicle according to claim 1, wherein the processor is configured to activate a light when the processor determines that it is dark.   
However, in the same field of endeavor Bechtel further discloses the deficient claim limitations, as follows:
((i.e.  If the image sensor
40 continues to see a large dark area forward of the vehicle when the daylight ambient conditions are no longer detected, the vehicle will be determined to be in a tunnel, and the headlights will be ON. The headlights will remain on until the daylight) [Bechtel: col. 36, line 39-43].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kumar and Hozuka with Bechtel to analyze the degree damage caused by the disaster.  
Therefore, the combination of Kumar and Hozuka with Bechtel will enable the system to provide light to enhance visibility for the driver while driving in the dark condition [Bechtel: col. 36, line 39-43]. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US Patent 9,905,133 B1), (“Kumar”), in view of Hozuka et al. (US Patent 6,415,210 B2), (“Hozuka”), in view of Longazel et al. (US Patent 5,458,690), (“Longazel”), in view of Nelson (US Patent Application Publication 2016/0031419 Al), (“Nelson”).
Regarding claim 11, Kumar, Hozuka, and Longazel meet the claim limitations as set forth in claim 4.Kumar, Hozuka, and Longazel further meet the claim limitations as follow.
The controller for the vehicle according to claim 4 (i.e. a computing platform) [Kumar: col. 1, line 32-33], wherein the processor is configured to (i.e. executed by processor) [Kumar: col. 9, line 15-16] send a video image ((i.e. Further, it is possible to make use of the navigation device 10-1 mounted on the same vehicle 100-1, as a reproduction device. In that case, it is only required to transmit image data) [Hozuka: col. 9, line 20-23]; (i.e. On-board vehicle monitoring system 150 may be configured to monitor and/or send vehicle data) [Kumar: col. 8, line 39-40, 45-47, 53-54, 65-66]; (i.e. The one or more dispatch commands generated by vehicle management computing platform 110 may include one or more commands directing the first autonomous vehicle to execute one or more emergency response functions, such as delivering supplies to the location where the emergency has been detected, providing medical functions at the location where the emergency has been detected, taking pictures at the location where the emergency has been detected) [Kumar: col. 20, line 62-col. 21, line 3]; (i.e. In addition, sending the incident report generated based on the incident data received from the first on-board autonomous vehicle control system associated with the first autonomous vehicle to the emergency services computer system may cause the emergency services computer system to display the incident report generated based on the incident data received from the first on-board autonomous vehicle control system associated with the first autonomous vehicle) [Kumar: col. 25, line 24-32]), which is captured by the capturing section ((i.e. An image processing circuit 16 converts the selected video information 109, which is input from the first camera 1-1 and the second camera 1-2 via the video SW15, into a digital signal, creates image data 110, and outputs the image data 110. The image processing circuit 16 is configured by, for example, a JPEG-IC (Joint Photographic coding Experts Group-Integrated Circuit), and creates data in the JPEG format.) [Hozuka: col. 10, line 4-12; Figs. 9B, 12A-B, 13A-B]; (i.e. Sensors 157 may sense conditions associated with a vehicle in which on-board vehicle monitoring system 150 may be installed and may output analog signal data and/or digital signal data to telematics device 156 and/or on-board vehicle monitoring system 150. Local device interface 158 may include one or more wired and/or wireless communication interfaces and may, for example, enable on-board vehicle monitoring system 150 to exchange information with and/or otherwise communicate with one or more devices that may be located inside of, close to, and/or within a predetermined distance of a vehicle in which on-board vehicle monitoring system 150 may be installed. For example, local device interface 158 may enable onboard vehicle monitoring system 150 to communicate with one or more smart phones, tablet computers, and/or other mobile computing devices that may be used by and/or otherwise associated with a driver of and/or one or more passengers of a vehicle in which on-board vehicle monitoring system 150 may be installed) [Kumar: col. 10, line 1-19]), and information indicating that (i.e. On-board vehicle monitoring system 150 may be configured to monitor and/or send vehicle data (which may, e.g., include speed data, position data, vehicle information, passenger information, and/or the like)) [Kumar: col. 8, line 39-42, 45-49, 53-56, 65-67] the windshield wiper does not move to a server (i.e. The control unit 401 distributes various kinds of information to the vehicles 100-1, 100-2, . .. , 100-n, based on information received from the vehicles 100-1, 100-2, ... , 100-n or external servers 600-1, 600-2, ... , 600-n. Further, the center 400 accesses the Web site of the external servers 600, 700, and 800 via the Internet 500 at a predetermined timing, acquires various kinds of information, such as specific position information, which relates to a specific position and the circumstances of an event in the here. specific position, and accumulates the various kinds of information in the content information recording unit 404) [Hozuka: col. 6, line 9-12] when the windshield wiper does not move even when being activated ((i.e. windshield wiper blade is activated to wipe an outside surface of a windshield) [Longazel: col. 6, line 25-26] ; (i.e. the wiper switch is turned "on" or "off") [Longazel: col. 1, line 12-13]).  
Kumar, Hozuka, and Longazel do not explicitly disclose the following claim limitations (Emphasis added).
The controller for the vehicle according to claim 4, wherein the processor is configured to send a video image, which is captured by the capturing section, and information indicating that the windshield wiper does not move to a server when the windshield wiper does not move even when being activated.  
However, in the same field of endeavor Nelson further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. For one thing, when stuck to the windshield, the wiper will not move) [Nelson: para. 0230] to a server when the windshield wiper does not move (i.e. For one thing, when stuck to the windshield, the wiper will not move) [Nelson: para. 0230] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kumar, Hozuka, and Longazel with Nelson to capture image the condition of the windshield wiper.  
Therefore, the combination of Kumar, Hozuka, and Longazel with Nelson will help the system to determine the operating capability of the windshield wiper and to make an appropriate approach to resolve [Nelson: para. 0230-0234]. 
                                                                                                                                                                                          
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US Patent 9,905,133 B1), (“Kumar”), in view of Hozuka et al. (US Patent 6,415,210 B2), (“Hozuka”), in view of Kim et al. (US Patent 9,630,629 B2), (“Kim”).
Regarding claim 12, Kumar and Hozuka meet the claim limitations as set forth in claim 1.Kumar further meets the claim limitations as follow.
The controller for the vehicle ((i.e. a computing platform) [Kumar: col. 1, line 32-33]; (i.e. an autonomous vehicle) [Kumar: col. 4, line 51-52]) according to claim 1, wherein the processor (i.e. processor) [Kumar: col. 9, line 16] is configured to perform an operation (i.e. One or more aspects of the disclosure may be embodied in computer-usable data or computer-executable instructions, such as in one or more program modules, executed by one or more computers or other devices to perform the operations described herein. Generally, program modules include routines, programs, objects, components, data structures, and the like that perform particular tasks or implement particular abstract data types when executed by one or more processors in a computer or other data processing device) [Kumar: col. 26, line 35-43] to close a window when the window is open at a time when it is determined that (i.e. an autonomous vehicle may detect and/or determine that an emergency has occurred) [Kumar: col. 6, line 10-11] there is the presence of the damage (i.e. car has been damaged) [Kumar: col. 7, line 9] caused by the disaster ((i.e. the emergency detected by vehicle management computing platform 110 at the first location may be a natural disaster, such as a flood, hurricane, earthquake, wildfire, or another type of natural disaster) [Kumar: col. 18, line 2-5]; (i.e. an autonomous vehicle may detect and/or respond to a natural disaster) [Kumar: col. 6, line 62-63]; (i.e. car has been damaged) [Kumar: col. 7, line 9]).  
Kumar and Hozuka do not explicitly disclose the following claim limitations (Emphasis added).
The controller for the vehicle according to claim 1, wherein the processor is configured to perform an operation to close a window when the window is open at a time when it is determined that there is the presence of the damage caused by the disaster.   
However, in the same field of endeavor Bechtel further discloses the claim limitation and the deficient claim limitation as follows:
wherein the processor is configured to perform an operation to close a window when the window is open at a time (i.e. a window drive unit configured to control an opening and a closing of a window of the vehicle) [Kim: col. 2, line 52-54] when it is determined that there is the presence of the damage caused by the disaster (i.e.  The controller is further configured to determine whether or not a living body is present in the one or more areas inside the vehicle via the sensor unit) [Kim: col. 2, line 55-58].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kumar and Hozuka with Kim to program the system to perform closing or opening the vehicle’s window.  
Therefore, the combination of Kumar and Hozuka with Kim will enable the system to close or open the vehicle windows in order to obtain an appropriate air condition [Kim: col. 5, line 15-25; Fig. 1].         

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. /Philip P. Dang/Primary Examiner, Art Unit 2488